Title: William D. Meriwether to Thomas Jefferson, [23 March 1809]
From: Meriwether, William D.
To: Jefferson, Thomas


          Sir Thursday Evening 23 Mar. 1809 
          The Committee appointed by a meeting of your County men to express to you their feelings & sentiments on your late return, inclose you a copy of an address which they are instructed to present—Those gentlemen who live at a distance & are now in Town, wish to be inform’d at what Time & place it will be most agreeable to you to receive them—
          
            
              By order of the committee
            
            
               W D. Meriwether
            
            
              Chrmn 
            
          
        